Stevens, C. J.
(specially concurring.) I concur in the result reached in the foregoing opinion upon the following ground only. According to the testimony of appellant and a companion who was with him, the car was traveling at a moderate rate of speed, and the attempt made by him to avoid a collision was very nearly successful. He turned the bus in the direction the train was going, and the side of the automobile collided with the left side of the engine. The morning was sloppy, and it is not improbable that appellant’s car skidded, to some extent. *1179According to bis testimony, be saw tbe approaching train immediately after be passed beyond tbe brick building, and instantly turned tlie automobile to the left, for tbe purpose of avoiding a collision. He was not bound to drive at such a rate of speed, when approaching the crossing, or to have his car under such control, as to preclude the possibility of a collision. He could not exercise infallible judgment. The question, upon the whole record, is ivhether, in approaching the crossing, and in what he did to prevent the accident after he saw the approaching train, he exercised reasonable care. I agree that this question was for the jury.
EváNS, PRestoN, and Faville, JJ., join in this special concurrence.